Citation Nr: 1715824	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-10 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable evaluation, for a left ear hearing loss disability, prior to December 11, 2010. 

2.  Entitlement to an increased initial rating, in excess of 10 percent, for a bilateral hearing loss disability, beginning on and after December 11, 2010. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from March 1969 through May 1970.  

This appeal comes to the Board of Veterans' Appeals ("Board") from multiple rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska (hereinafter Agency of Original Jurisdiction ("AOJ")).  

Initially, the AOJ issued a rating decision in February 2010, which granted the Veteran service connection for a left ear hearing loss disability, and assigned a non-compensable rating, effective November 10, 2009.  Thereafter, the AOJ issued a rating decision in July 2016, which granted the Veteran entitlement to service connection for a right ear hearing loss disability, effective December 11, 2010.  The July 2016 rating decision additionally awarded the Veteran a 10 percent evaluation, for a bilateral hearing loss disability, effective December 11, 2010. 

In November 2011, the Veteran appeared and testified before a Travel Board hearing held before the undersigned Veterans Law Judge, at the RO in Lincoln, Nebraska.  A transcript of the hearing has been reviewed and associated with the claims file. 

The Veteran's appeal has previously been before the Board.  Most recently, in a May 2016 remand order, the Veteran's claim for entitlement to an initial compensable rating for his left ear hearing loss was referred back to the AOJ.  Specifically, the Board noted that the Veteran had applied for service connection of a right ear hearing loss disability, which the AOJ had not yet adjudicated.  Finding the rating issue for the left ear hearing loss was inextricably intertwined with the appeal for service-connection of a right ear hearing loss disability, the Board requested the AOJ first adjudicate the Veteran's claim for right ear service connection.  Such development was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998).  

In February 2017, the Veteran's representative submitted a memorandum, which appears to re-characterize the issue on appeal.  See Appellate Brief.  Specifically, the representative stated the Veteran's appeal was for (1) entitlement to an initial compensable evaluation prior to November 10, 2009 and (2) entitlement to an increased rating, in excess of 10 percent, thereafter.  However, the Board observes the Veteran's effective date for a left ear hearing loss disability is November 10, 2009.  Therefore, the Board has characterized the issues on appeal as entitlement to an initial compensable evaluation for a left ear hearing loss disability, prior to December 11, 2010, and for an increased rating, in excess of 10 percent, for bilateral hearing loss disability thereafter. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to December 11, 2010, the Veteran was service connected for a left ear hearing loss disability.  Audiological evaluations performed during this time reveal the Veteran had no worse than a Level II impairment in the left ear.

2.  Beginning on and after December 11, 2010, the Veteran had at worse Level VII hearing loss in the left ear. 

3.  The Veteran was awarded service connection for a right ear hearing loss disability, effective December 11, 2010.  Throughout the period on appeal, the Veteran had at worst Level III hearing loss in the right ear. 
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left ear hearing loss disability, prior to December 11, 2010 have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.385, 4.1, 4.2, 4.3, 4.6, 4.85, 4.86, Diagnostic Code 6100 (2016).

2.  Beginning on and after December 11, 2010, the criteria for a rating in excess of 10 percent have not been met for a bilateral hearing loss disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in November 2009 and July 2016, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and all identified and available private treatment records.  For his part, the Veteran has submitted personal statements, private medical opinions, and arguments from his representative.

The Veteran was additionally afforded VA examinations in December 2010, October 2012, and September 2013 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

As was noted above, the Veteran's claims were previously remanded by the Board, most recently in May 2016.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  In response to the Board's May 2016 remand, the AOJ provided the Veteran with a rating decision, in July 2016, which awarded him entitlement to service-connection for a right ear hearing loss disability.  Furthermore, the AOJ obtained updated treatment records from the Boise VA medical center ("VAMC") and associated them with the Veteran's claims file.  For his part, the Veteran has not identified or provided any updated private treatment records since the Board's May 2016 remand.  As such, the Board finds the AOJ has substantially complied with the remand directives.  

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the increased rating issues on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Increased Rating Claims: 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  In the instant appeal, that date is December 11, 2010 for the Veteran's bilateral hearing loss disability.  Consideration for an initial compensable evaluation of the Veteran's left ear hearing loss dates back to November 10, 2009.

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

The Board further notes the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

That being the relevant law to the Veteran's current claim, the Board finds the probative evidence of record does not support an award for an initial compensable rating for the Veteran's left ear hearing loss disability, prior to December 11, 2010.  The Board further finds that the Veteran's bilateral hearing loss disability does not warrant the assignment of a disability rating in excess of 10 percent, beginning on and after December 11, 2010.  

i. Entitlement to an initial compensable rating for a left ear hearing loss disability, prior to December 11, 2010:

As discussed above, the Veteran was service connected for a left ear hearing loss disability beginning on and after November 10, 2009.  Prior to December 11, 2010, service connection had not been established for the Veteran's right ear.  Pursuant to 38 C.F.R. § 4.85(f), if impaired hearing is service-connected in only one ear, the non-service connected ear will be designated as "Level I" hearing in order to determine the percentage evaluation, for the service-connected ear, from Table VII.

Special considerations for hearing impairment is provided when a service-connected single ear hearing loss warrants a disability rating of 10 percent or more, and the other, nonservice-connected ear, meets the criteria for a hearing loss disability for VA purposes.  See 38 C.F.R. §§ 3.383, 3.385.  In order for this provision to apply, the Veteran's service-connected left ear hearing loss must warrant the assignment of a 10 percent evaluation.  Specifically, the Veteran's left ear hearing loss must be assessed as either a Level X or a Level XI based upon audiological testing.  See 38 C.F.R. § 4.85, Table VI.  However, as will be discussed below, the Veteran's service-connected left ear hearing loss disability resulted in no worse than a Level II hearing impairment prior to December 11, 2010.  Additionally, the Veteran's right ear did not meet the criteria to be considered a disability under VA regulations prior to December 11, 2010.  Therefore, prior to December 11, 2010, the Veteran's non-service connected right ear hearing loss will be assigned a Level I hearing impairment for purposed of rating the left ear. 

The Veteran was afforded a VA audiological examination in January 2010.  Audiometric testing was conducted at the exam, and the results are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
LEFT
15
15
20
15
16.25

The average pure tone threshold in the Veteran's left ear was approximately 17 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 90 percent score in his left ear.  These audiometric findings equate to a Level II hearing loss in the left ear.  Combining a left ear Level II hearing loss, with the non-service connected Level I right ear hearing loss, results in the assignment of a non-compensable rating.  38 C.F.R. § 4.85, Table VI.

The January 2010 VA examiner diagnosed the Veteran with a left ear hearing loss disability, based upon his Maryland CNC word recognition scores.  The examiner further opined that the Veteran did not experience any significant limitations or effects of his hearing loss in an occupational setting.  The Veteran denied any additional or associated symptoms, such as vertigo.  Furthermore, the Board observes that the January 2010 audiological findings did not report an exceptional pattern of hearing loss. 

A review of the Veteran's VA and private medical treatment records does not reveal any additional audiological testing prior to December 11, 2010.  Therefore, in light of the above, the Board finds that the Veteran is not entitled to an initial compensable evaluation for a left ear hearing loss disability prior to December 11, 2010. 


ii.  Entitlement to an increased rating, in excess of 10 percent, for a bilateral hearing loss disability, beginning on and after December 11, 2010: 

Beginning on and after December 11, 2010, the Veteran was awarded service connection for a right ear hearing loss disability.  Therefore, beginning on and after December 11, 2010, the Veteran was service connected for a bilateral hearing loss disability.  A review of the audiological examinations during this period does not produce evidence which suggests the Veteran's bilateral hearing loss disability warrants an increased rating, in excess of 10 percent.  

In statements to the Board, the Veteran contends his current bilateral hearing loss disability is more limiting than the assigned 10 percent rating reflects.  The Veteran describes that he has difficulty hearing people during conversations, such that he must look directly at the person speaking and will occasionally read the lips of the individual speaking.  See February 2011 Travel Board Hearing Testimony.  Furthermore, the Veteran states that he must turn the volume of both his phone and television to a high volume in order to hear. 

Notably, the Veteran has not contended and the record does not otherwise suggest that the Veteran is unemployable as a result of his service connected bilateral hearing loss disability.  On the contrary, during his February 2011 Travel Board Testimony, the Veteran stated that he continues to work as a distributor.  See also DRO Hearing Testimony.  Accordingly, the Board concludes that the issue of entitlement to a total disability evaluation due to individual unemployability has not been raise.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran was afforded a VA examination and audiological testing in December 2010.  Audiometric testing was conducted at the exam, and the results are 

summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
25
25
25
23.75
LEFT
20
30
30
25
26.25

The average pure tone threshold in the Veteran's right ear was approximately 24 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 26 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained an 80 percent score in his right ear, and a 72 percent score in his left ear.  These audiometric findings equate to Level III hearing loss in the right ear, and Level IV hearing loss in the left ear, which result in a 10 percent disability rating.  38 C.F.R. § 4.85, Table VI.

At the time of this December 2010 examination, the VA audiologist concluded the Veteran's hearing loss did not have any occupational effects or limitations.  Similarly, neither the Veteran nor the VA examiner made any mention of functional effects or limitations caused by the Veteran's bilateral hearing loss disability. 

The evidentiary record contains a private audiological examination, conducted in July 2011.  The results were noted in graphical form, but are clear and may be reviewed by the Board.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (The Court determined that the Court could not interpret the results of an audiograph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Court implied that the Board, as the finder of fact, is empowered to make factual findings in the first instance).  As such, the Board has reviewed the graphical findings of the audiological report and determined that the 

results are as follows, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
55
55
X
60
56.6
LEFT
75
75
X
80
77.3

The average pure tone threshold in the Veteran's right ear was approximately 57 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 77 decibels.  Additionally, the private audiologist reported word recognitions scores of 88 percent in the Veteran's right ear, and 72 percent in the Veteran's left ear.  However, the private audiologist gave no indication whether the test administered was the Maryland CNC word list, as required by VA regulations.  See 38 C.F.R. § 3.485.  

The Court has held if a private audiogram does not specifically identify whether the speech discrimination testing performed was the Maryland CNC test, the claim must be remanded to ask the private audiologist to clarify what test was used, unless it can be shown the private test would not support an increased rating even if considered.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011)(emphasis added).  See also 38 C.F.R. § 19.9(a).  In the Board's August 2013 remand, the AOJ was directed to obtain an addendum medical opinion, interpreting the results of this audiological examination and to provide an opinion as to whether the Maryland CNC word list was administered.  In response to this request, a VA examiner opined that he could not determine whether the Maryland CNC word list was administered, without resorting to speculation, as the audiologist did not provide a list of words from the examination.  See October 2013 Addendum Medical Opinion. 

However, the Board finds that the speech discrimination scores reported from this private July 2011 audiometric evaluation would result in a continuation of the assigned 10 percent disability evaluation assuming that the Maryland CNC word test list was utilized.  Specifically, a pure tone average threshold of 57 in the right ear with an 88 percent speech discrimination score equates to a Level II hearing acuity.  38 C.F.R. § 4.85, Table VI.  Similarly, a pure tone average threshold of 77 decibels in the left ear with a 72 percent speech discrimination equates to a Level VI hearing acuity.  Id.   Combining a right ear Level II hearing loss with a left ear Level VI hearing loss results in the assignment of a 10 percent disability evaluation.  

The Board additionally considered the results of this July 2011 private audiological examination under the provisions of 38 C.F.R. § 4.86, regarding exceptional patterns of hearing impairment.  Under this application, the Veteran's left ear hearing loss would be rated as a Level VII impairment under Table VI(a).  However, even applying a left ear Level VII hearing impairment with a right ear Level II hearing impairment, the resulting disability evaluation remains at 10 percent.  Therefore, even resolving all doubt in the Veteran's favor, this July 2011 private audiological examination would not warrant the assignment of a rating in excess of 10 percent. 

The Veteran's private physician, Dr. T.A., M.D., submitted a letter to the VA following this July 2011 audiological examination.  In this letter, Dr. T.A. concluded that the Veteran's hearing had worsened since his earlier examinations, and that the July 2011 audiological report showed the Veteran to have moderate sensorineural hearing loss in the right ear, and severe sensorineural hearing loss in the left ear.  Additionally, Dr. T.A. stated the Veteran should be examined by an otologist, to fully evaluate what can be done for the Veteran's hearing loss.  While the Board acknowledges this medical summary and recommendation from Dr. T.A., the Board does not find this letter to warrant the assignment of an increased disability evaluation.  Specifically, no functional limitations or effects were described which would warrant an increased rating, and as discussed above, the mechanical application of 38 C.F.R. § 4.85, Table VI, does not support the award of a disability rating in excess of 10 percent. 

The Veteran was afforded a second VA examination in October 2012.  Audiometric testing was conducted at the exam, and the results are summarized in the chart 

below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
25
35
30
30
LEFT
35
30
35
35
33.75

As reported by the October 2012 VA examiner, the Veteran's average pure tone threshold for the right ear was 24 decibels.  However, as noted in the above table, the Board calculated the average for the right ear to be 30 decibels.  Therefore, as the higher average is more favorable to the Veteran, the Board will use the 30 decibel average in evaluating the Veteran's hearing loss.  As for the Veteran's left ear, the average pure tone threshold was reported as approximately 34 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 76 percent score in the right ear, and a 68 percent score in the left ear.  These audiometric findings equate to Level III hearing loss in the right ear, and Level IV hearing loss in the left ear, which results in a 10 percent disability rating.  38 C.F.R. § 4.85, Table VI.
As for functional limitations, the October 2012 VA examiner reported the Veteran described difficulty hearing in conversations, while watching television, and while at work.  An examination of the Veteran's treatment records from this time does not reveal any reports of functional limitations or difficulties at work.  The Veteran was fitted for and received hearing aids in December 2012.  See Lincoln VA Treatment Records.  The Veteran returned his hearing aids in September 2013, stating he does not want them and will not wear them.  
 
Subsequently, the Veteran was afforded a third VA examination in September 2013.  Audiometric testing was conducted at the exam, and the results are summarized in the chart below, with pure tone thresholds in decibels:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
25
40
35
32.5
LEFT
40
40
40
40
40

The average pure tone threshold in the Veteran's right ear was approximately 33 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 40 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 78 percent score in his right ear, and a 64 percent score in his left ear.  These audiometric findings equate to Level III hearing loss in the right ear, and Level V hearing loss in the left ear, which results in a 10 percent disability rating.  38 C.F.R. § 4.85, Table VI.

During this September 2013 VA examination, the Veteran reported minimal functional effects from his bilateral hearing loss.  He stated that he has "difficulty in some situations."  The VA examiner noted the Veteran had tired hearing aids briefly, but discontinued their use as he "does not like them."  No further functional limitations were reported by either the examiner or the Veteran. 

In conclusion, after consideration of the above, the Board finds that the probative evidence of record is against the assignment of a disability rating in excess of 10 percent for the Veteran's bilateral hearing loss impairment. 

Extraschedular Consideration:

As the Court has explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

With regard to the bilateral hearing loss issue on appeal, there is no evidence of an exceptional or unusual circumstance which would warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which it is rated.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.

The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the amendments of 38 C.F.R. § 4.85, proposed in April 1994, which sought to recognize and address exceptional patterns of hearing impairment which were not fully contemplated by the existing criteria.  See 59 Fed. Reg. 17,295 (Apr. 12, 1994).  The first proposed amendment contemplated a pattern of hearing loss where "speech discrimination tests in a controlled setting are often near normal, [but] they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids." Id. at 17,296.  The second proposed amendment contemplated a pattern of hearing loss constituting "an extreme handicap in the presence of any environmental noise, [which] often cannot be overcome by the use of hearing aids." Id.  The VA explained that "[t]he intended effect of these two new provisions is to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting." Id.  The VA adopted the proposed amendments on May 11, 1999, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).

More recently, the Court held that the rating criteria for hearing loss contemplates the functional effects of decreased hearing, as well as difficulty understanding speech, in an everyday work environment.  See Doucette v. Shulkin, ___ Vet.App. ___, No. 15-2818 at 5 (March 6, 2017).  In reaching this conclusion, the Court relied upon the plain language of 38 C.F.R. §§ 4.85, 4.86, as well as the above recited regulatory history.  Therefore, per the Court's holding, when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.   See Doucette v. Shulkin, ___ Vet.App. ___, No. 15-2818 at 3 (March 6, 2017).

Accordingly, the Board finds that the Veteran's reported symptoms of difficulty hearing and understanding speech in the presence of background or environmental noise, are symptoms contemplated in the current schedular rating criteria.  Moreover, the Board finds the Veteran does not experience any additional symptom not contemplated by the Rating Schedule, such as dizziness, vertigo, or ear pain.  A review of the Veteran's VA treatment records does not reveal any mention these symptoms, or other problems associated with either his left or right ears.  

Finally, the Board notes that under the Federal Circuit Court's holding in the case of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In the present case, in addition to the service-connected bilateral hearing loss disability adjudicated above, the Veteran is service connected for tinnitus and a nasal condition.  However, the Veteran has not alleged and the evidence does not establish how the combined effects of all of the Veteran's service-connected disabilities "collectively impact" his disability picture in a way not contemplated by the Schedule for Rating Disabilities.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, an extraschedular referral is not warranted on a collective basis either.

In conclusion, the Board finds the Veteran's hearing loss symptomatology is fully addressed by the rating criteria, including his difficulty hearing some conversations.  As such, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.


ORDER

Entitlement to an initial compensable evaluation, for the Veteran's left ear hearing loss prior to December 11, 2010, is denied. 

Entitlement to an initial disability evaluation, in excess of 10 percent disabling, for the Veteran's bilateral hearing loss is denied. 


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


